In an action to recover damages for the alleged negligence of an attorney at law in the conduct of the defense at a trial, particularly in having refused the demand of the client to produce the testimony of witnesses who were available, order granting respondent's motion for summary judgment dismissing the complaint, and judgment entered thereon, affirmed, with $10 costs and disbursements. No opinion. Murphy, TJghetta, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to reverse the order, to vacate the judgment, and to deny the motion on the ground that questions of fact are presented which should be decided on a trial.